Citation Nr: 0628712	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  95-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
hand and forearm scarring disability.

2.  Entitlement to an increased disability rating for a left 
hand and forearm scarring disability.

3.  Entitlement to an increased disability rating for nerve 
damage to the right hand and forearm disability.

4.  Entitlement to an increased disability rating for nerve 
damage to the left hand and forearm disability.

5.  Entitlement to an increased disability rating for muscle 
damage to the right hand and forearm disability.

6.  Entitlement to an increased disability rating for muscle 
damage to the left hand and forearm disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to December 1960.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The procedural history of this 
case is outlined in the following decision.  As a result of 
the veteran's multiple service-connected disabilities, a 
total rating based on individual unemployability has been 
granted, effective from July 23, 1997. 


FINDINGS OF FACT

1.  The veteran's right hand and forearm scars are painful 
and tender.

2.  The veteran's left hand and forearm scars are painful and 
tender.

3.  The veteran is right-handed.

4.  The veteran's nerve damage of the right hand and forearm 
is manifested by incomplete paralysis with weakness and loss 
of sensation, and is moderately disabling.

5.  The veteran's nerve damage of the left hand and forearm 
is manifested by incomplete paralysis with weakness and loss 
of sensation, and is moderately disabling.

6.  The veteran's muscle damage of the right hand and forearm 
is manifested by limitation of motion and weakness, and is 
moderately severe.

7.  The veteran's muscle damage of the left hand and forearm 
is manifested by limitation of motion and weakness, and is 
moderately severe.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for the veteran's service-connected right hand and 
forearm scarring have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Codes 7804, 7805 (2005).

2.  The criteria for entitlement to a rating in excess of 10 
percent for the veteran's service-connected left hand and 
forearm scarring have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Codes 7804, 7805 (2005).

3.  The criteria for entitlement to a separate 40 percent 
disability rating for nerve damage of the right hand and 
forearm, from July 23, 1997 to November 3, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.120, 
Diagnostic Code 8512 (2005); Esteban v. Brown, 6 Vet. App. 
259 (1994). 

4.  The criteria for entitlement to a separate 30 percent 
disability rating for nerve damage of the left hand and 
forearm, from July 23, 1997 to November 3, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.120, 
Diagnostic Code 8512 (2005); Esteban v. Brown, 6 Vet. App. 
259 (1994). 

5.  The criteria for entitlement to a separate 30 percent 
disability rating for muscle damage of the right hand and 
forearm, from July 23, 1997 to November 3, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.56, 
4.73, Diagnostic Code 5307 (2005); Esteban v. Brown, 6 Vet. 
App. 259 (1994). 

6.  The criteria for entitlement to a separate 20 percent 
disability rating for muscle damage of the left hand and 
forearm, from July 23, 1997 to November 3, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.56, 
4.73, Diagnostic Code 5307 (2005); Esteban v. Brown, 6 Vet. 
App. 259 (1994). 

7.  The criteria for entitlement to a disability rating in 
excess of 40 percent for nerve damage of the right hand and 
forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.120, Diagnostic Code 8512 (2005). 

8.  The criteria for entitlement to a disability rating in 
excess of 30 percent for nerve damage of the left hand and 
forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.120, Diagnostic Code 8512 (2005). 

9.  The criteria for entitlement to a disability rating in 
excess of 30 percent for muscle damage of the right hand and 
forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.56, 4.73, Diagnostic Code 5307 (2005). 

10.  The criteria for entitlement to a disability rating in 
excess of 20 percent for muscle damage of the left hand and 
forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.56, 4.73, Diagnostic Code 5307 (2005); 
Esteban v. Brown, 6 Vet. App. 259 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
was filed prior to enactment of the VCAA, and his appeal 
stems from rating decisions issued prior to enactment of the 
VCAA.  In December 2002 and May 2004, VCAA letters were 
issued to the veteran.  The VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter has 
been remanded several times to ensure compliance with the 
VCAA provisions.  The contents of the VCAA notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claims, but there has been 
no notice of the types of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant letters in 
December 2002 and May 2004 which advised the veteran of the 
evidence necessary to support his increased rating claims.  
As will be discussed in more detail below, the Board finds 
that the veteran is entitled to separate disability ratings 
for his service-connected nerve and muscle disabilities for 
the period July 23, 1997 to November 3, 1997.  Otherwise, the 
Board concludes below that the preponderance of the evidence 
is against entitlement to increased ratings, thus any 
questions as to the appropriate effective dates to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA and private treatment records are on file.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Procedural Background

As will be discussed in more detail below, the veteran's 
claim for compensation, filed pursuant to 38 U.S.C.A. § 1151, 
stems from excisions of the hands and forearms performed by 
VA in the 1980s.  This matter has a lengthy and complex 
procedural history with regard to the veteran's service-
connected disabilities, and the disability ratings and 
effective dates assigned.  In a November 1994 rating 
decision, the RO granted compensation under 38 U.S.C.A. 
§ 1151 for scars, left hand, residuals of surgery, and scars, 
right hand, residuals of surgery.  Separate noncompensable 
ratings were assigned, effective October 10, 1989.  The 
veteran perfected an appeal as to the disability ratings 
assigned.  In a July 23, 1997 informal hearing presentation 
prepared by the veteran's representative, it was claimed that 
the veteran incurred nerve and muscle damage to the hands and 
forearms as a result of the excisions.  In a March 1998 
rating decision, the RO assigned separate 10 percent 
disability ratings to residuals of scarring of left hand and 
forearm, and residuals of scarring of right hand and forearm, 
effective October 10, 1989, and assigned a 20 percent 
disability rating to residuals of scarring of left hand and 
forearm, effective November 4, 1997, and assigned a 30 
percent disability rating to residuals of scarring of right 
hand and forearm, effective November 4, 1997.  The RO also 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for nerve damage of the right hand; nerve damage of the left 
hand and arm; muscle damage of the left hand and arm; and, 
muscle damage of right hand.  The veteran perfected an appeal 
as to the denial of compensation under 38 U.S.C.A. § 1151.  
In a January 1999 rating decision, the Board granted 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve and muscle disability of the right hand as a result of 
surgical treatment by VA, and for nerve and muscle disability 
of the left hand and arm as a result of surgical treatment by 
VA.  The issues of entitlement to increased ratings for his 
service-connected scars were remanded for further 
development.  In a February 1999 rating decision, the RO 
assigned a 50 percent disability rating for nerve and muscle 
damage of the right hand, effective July 23, 1997, and 
assigned a 40 percent disability rating for nerve and muscle 
disability of the left hand, effective July 23, 1997.  In 
March 2000, the issues of entitlement to increased ratings 
for his service-connected scar disabilities returned to the 
Board for disposition. 

In a March 2000 Remand, the Board determined that six 
separate disability ratings should be assigned for (1) nerve 
damage of the right hand; (2) muscle damage of the right 
hand; (3) residuals of scarring of the right hand and 
forearm; (4) nerve damage of the left hand; (5) muscle damage 
of the left hand; and, (6) residuals of scarring of the left 
hand and forearm.  In a subsequent November 2002 rating 
decision, the RO assigned separate 10 percent disability 
ratings effective November 4, 1997 for scarring of the right 
and left hands.  The RO assigned a 40 percent disability 
rating for nerve damage of the right hand, effective November 
4, 1997; assigned a 30 percent disability rating for nerve 
damage of the left hand, effective November 4, 1997; assigned 
a 30 percent disability rating for muscle damage of the right 
hand and forearm, effective November 4, 1997; assigned a 20 
percent disability rating for muscle damage of the left hand 
and forearm, effective November 4, 1997.  Thus, the issues on 
appeal are entitlement to a rating in excess of 10 percent 
for service-connected right hand and forearm scarring, from 
October 10, 1989; entitlement to a rating in excess of 10 
percent for service-connected left hand and forearm scarring, 
from October 10, 1989; entitlement to a rating in excess of 
50 percent for nerve and muscle damage of the right hand, 
from July 23, 1997 to November 3, 1997; entitlement to a 
rating in excess of 40 percent for nerve and muscle 
disability of the left hand, from July 23, 1997 to November 
3, 1997; entitlement to a rating in excess of 40 percent for 
nerve damage of the right hand, from November 4, 1997; 
entitlement to a rating in excess of 30 percent for nerve 
damage of the left hand, from November 4, 1997; entitlement 
to a rating in excess of 30 percent for muscle damage of the 
right hand and forearm, from November 4, 1997; and, 
entitlement to a rating in excess of 20 percent for muscle 
damage of the left hand and forearm, from November 4, 1997.  

II.  Factual Background

Upon review of the medical evidence of record, the record 
discloses that in October 1980, the veteran sought treatment 
at the VA Medical Center (VAMC) for evaluation of lesions on 
his hands and forearms.  Lesions on the right hand and left 
forearm were excised, and in November 1980, on pathological 
examination of biopsied tissue, the diagnosis was squamous 
cell carcinoma.  Thereafter, the veteran underwent multiple 
biopsies of lesions on his upper extremities, and a VA 
pathologist repeatedly diagnosed squamous cell carcinoma.  
The last such diagnosis was in October 1985.  

In October 1986, the VA pathologist was presented with tissue 
excised from the veteran's right hand, right arm, and right 
temple.  The pathologist consulted with John C. Maize, M.D., 
who is board-certified in dermatology and dermatopathology, 
and who was Chairman of the Department of Dermatology at the 
Medical University of South Carolina.  Dr. Maize and the VA 
pathologist reported a diagnosis of lupus erythematosus.  
Thus, the diagnosis of squamous cell carcinoma rendered by 
the VA pathologist from November 1980 to October 1985 had 
been incorrect.  

In October 1989, Dr. Maize reported that the veteran was 
suffering weakness of the right hand secondary to excisions 
and skin grafting performed by VA surgeons.  

In December 1989, the veteran underwent a VA examination.  On 
physical examination, he had violaceous scaly plaques over 
the dorsum of the hands, more apparent on the right than on 
the left with a smaller reticular pattern on the forearms, 
atrophy of skin, a few small lesions around the preauricular 
areas and postauricular areas.  Range of motion of all 
fingers was full, there was no pain in the joints of the 
hands, and x-ray of the hands were negative for 
abnormalities.  

In May 1990, Dr. Maize reported that the veteran had been 
under his care since February 1988 and that VA surgeries had 
caused loss of function of his right hand.

In May 1991, James L. Price, Jr., M.D., a private orthopedic 
specialist, reported that the veteran had sensory loss over 
the graft sites on his hands and significant weakness of grip 
strength, bilaterally.

In July 1995, Dr. Maize opined that the VA surgical 
procedures in the 1980s had resulted in nerve damage, 
impaired sensation, and impaired muscle function of both 
hands.  

In November 1997, the veteran underwent a VA examination.  On 
physical examination, the examiner noted an 8 centimeters by 
6 centimeters scar on the right dorsum of the hand with 
granulation bed and incomplete healing with evidence of 
exudate.  His left hand had a 4 centimeters by 2 centimeters 
scar on the dorsum with incomplete healing and evidence of 
exudate.  The left biceps showed a scar with an area of 4 
centimeters by 4 centimeters.  The left forearm showed a 6 
centimeters by 8 centimeters scar on the palmar surface.  The 
right wrist had 30 degrees extension and 30 degrees flexion 
with pain when he tried to go outside this range of motion.  
He had full range of motion of PIP and DIP joints.  The left 
wrist had extension to 65 degrees and palmar flexion to 50 
degrees with pain beyond this range of motion.  He had full 
range of motion of DIP and PIP joints.  Examination of 
bilateral hands showed complete insensate hands to pinprick 
as well as to light touch.  This was tested multiple times.  
He had absolutely no sensation in the palmar or dorsum of his 
hand.  This did not follow any clear nerve pattern and it 
extended to the palmar surface everywhere he had not had 
extensive surgical procedures performed.  The examiner opined 
that his hands were completely insensate.  The forearm and 
bicep areas were healed and he had full range of motion of 
his elbows.  The examiner found marked limited range of 
motion secondary most likely to scarring, as well as disuse 
on the right side greater than his left side.  On the right 
side he had very little range of motion of his wrist and 
fingers as above, likely secondary to scarring as well as 
disuse.  All the scars had decreased sensation about them, 
and all the scars did have incomplete healing with areas of 
exudates granation bed.  The examiner concluded that the 
veteran has disuse of the right greater than left hand.  The 
examiner opined that the scars limited the function of his 
hands to a severe amount because of the limitation of range 
of motion.  His forearm scars seemed to have less defect 
since he had good range of motion of his left elbow and 
flexion and extension of his wrist were intact on the left 
side.  

In March 1999, the veteran underwent a VA dermatology 
examination.  On physical examination, there was a large scar 
on the dorsal aspect of the right hand and smaller scars over 
the dorsal aspect of the left hand.  There were multiple 
hypopigmented scars over the forearms and upper arms.  The 
examiner diagnosed multiple permanent scars on the dorsal 
aspect of both hands.  

The veteran also underwent another VA examination in March 
1999, specifically to assess the severity of right facial 
numbness.  On neurological examination, he was unable to 
voluntarily extend the fingers of the right hand, but no 
changes in tone were noted and he could passively extend the 
fingers and they were maintained at a normal position.  There 
was no tenderness noted over the wrists and elbows.  The 
examiner diagnosed, in pertinent part, right hand weakness 
over the dorsum of the right hand.

A June 2000 VA outpatient treatment record reflects physical 
findings of atrophic white scars with minimal surrounding 
erythema on the dorsal hands and forearms.

In September 2005, the veteran underwent a VA examination.  
On physical examination, the scarring was very minimal, with 
apparently thin previously grafted skin primarily in the 
region between the thumb and forefinger bilaterally.  On the 
right side there was a reddened area approximately 1 inch in 
diameter which was very thin skin with little to no 
underlying musculature.  There was no tenderness with firm 
touch.  On the left hand, there were three very small areas 
measuring approximately 1/4 inch diameter or less each with 
redness with thinning of the skin in the immediate 
surrounding region but with normal underlying musculature and 
no apparent atrophy.  The entirety of his hands and forearms 
were generally thin with the only additional scarring on the 
left forearm which was nontender to touch.  There was also 
proximal to the left elbow one more scar which was elliptical 
in shape measuring approximately 1 1/2 inch by 1/2 inch.  The 
scar was flat, nontender and normal in color.  The veteran 
reported that since surgery he had experienced generalized 
weakness especially of his grip in the forearm and hands.  
Grip strength was demonstrated as bilaterally equal and 
weaker than normal for his age.  The fingers demonstrated 
full range of motion from full extension to full fisting.  
His wrists demonstrated a decreased mobility with 45 degrees 
each of dorsiflexion and plantar flexion, 0 degrees of radial 
deviation and 30 degrees of ulnar deviation approximately 
equally bilaterally.  The elbows demonstrated bilaterally 
equal flexion of approximately 140 degrees with extension 
limited to 15 degrees on the right and 30 degrees on the 
left.  He reported reduced sensory perception of light touch 
throughout both hands but still retained sharp versus dull 
discrimination.  There was no apparent paralysis of any nerve 
or muscle group though generalized weakness was demonstrated 
throughout the upper extremities.  He also had a listed 
diagnosis of Alzheimer's dementia, which was likely to be 
contributing to some extent to the generalized weakness 
observed on examination.  There was no muscle damage observed 
except for the area under the scarring between the right 
thumb and forefinger.  The diagnoses rendered were 
generalized weakness of the forearms and hands secondary to 
some degree to his lupus but also secondary to his unrelated 
Alzheimer's dementia.  He was very poorly responsive during 
the history taking and the examiner opined that his responses 
to his sensory testing as well as strength testing were 
adversely affected by his dementia.

III.  Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Scars

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The Board notes that the RO rated the veteran's scars to the 
hands and forearms under Diagnostic Code 7804 pertaining to 
scars, superficial, painful on examination.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  Other scars were rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

The new criteria are substantially the same.  Under the 
amended version of Diagnostic Code 7804, a 10 percent rating 
is warranted for superficial scars that are painful on 
examination.  (A superficial scar is one not associated with 
underlying soft tissue damage).  Diagnostic Code 7805 has not 
changed, providing that scars may be rated on limitation of 
function of the affected part.

After reviewing the pertinent evidence in this case, the 
Board finds that Diagnostic Code 7804, involving superficial 
scars, is the most appropriate diagnostic code here.  As set 
forth in more detail below, this finding is based on the 
history, diagnoses, and symptomatology of the veteran's 
disabilities. 

As noted, on examination in December 1989, he had violaceous 
scaly plaques over the dorsum of the hands, more apparent on 
the right than on the left with a smaller reticular pattern 
on the forearms, atrophy of skin.  Range of motion of the 
fingers was normal, there was no pain in the joints of the 
hands, and x-ray of the hands were negative for 
abnormalities.  On examination in November 1997, an 8 x 6 
centimeters scar was observed on the dorsum of the right hand 
with granulation and incomplete healing with evidence of 
exudates.  On the left hand, the scar was 4 x 2 centimeters 
with incomplete healing and exudates.  On the left forearm, 
palmar surface, the scar measured 6 x 8 centimeters.  The 
examiner found that range of motion was limited in the wrists 
due to scarring and disuse, right greater than left.  As 
noted in detail hereinabove, on his most recent September 
2005 VA examination, the scarring was very minimal.  On the 
right side there was a reddened area approximately 1 inch in 
diameter with little to no underlying musculature, with no 
tenderness to firm touch.  On the left hand, there were three 
very small areas measuring approximately 1/4 inch diameter or 
less each with redness with thinning of the skin in the 
immediate surrounding region, but with normal underlying 
musculature and no apparent atrophy.  The entirety of his 
hands and forearms were generally thin with the only 
additional scarring on the left forearm which was nontender 
to touch.  

Applying the facts in this case to these criteria, the Board 
finds that a rating in excess of 10 percent is not warranted 
for scars to the right hand and forearm, and left hand and 
forearm under the old and new skin criteria.  As set forth 
above, the RO has assigned separate 10 percent ratings for 
scarring on the right hand and forearm, and scarring on the 
left hand and forearm.  This is the maximum schedular rating 
assignable under Diagnostic Code 7804.

With regard to any limitation of motion, the Board finds that 
such manifestations are considered in the schedular criteria 
for rating the muscles, thus consideration of any such 
objective findings would be duplicative in nature.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  There is not 
otherwise any demonstrated limitation of function which would 
warrant application of other criteria under 38 C.F.R. § 
4.118, Diagnostic Code 7805.    

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected scars have resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation.  The 
objective evidence does not reflect any hospitalizations due 
to his service-connected scars.  Accordingly, the Board finds 
that the impairment resulting from the veteran's scars are 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings in excess of 10 percent for scars of the right hand 
and forearm, and left hand and forearm.   Thus, the benefit-
of-the-doubt doctrine is not applicable, and increased 
ratings must be denied.  38 U.S.C.A. § 5107(b).

Nerves & Muscle Damage

As noted, the veteran is currently in receipt of a 50 percent 
disability rating for nerve and muscle damage of the right 
hand, and a 40 percent disability rating for nerve and muscle 
damage of the left hand, both from July 23, 1997 to November 
3, 1997.  Effective November 4, 1997, the veteran is in 
receipt of separate disability ratings for nerve damage of 
the right hand, nerve damage of the left hand, muscle damage 
of the right hand and forearm, and muscle damage of the left 
hand and forearm.  Upon review of the evidence of record, it 
appears that an initial claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for nerve and muscle damage of the 
hands was encompassed in a July 23, 1997 Informal Hearing 
Presentation submitted by the veteran's representative.  
Thus, although a July 1997 claim had been filed for 
compensation related to nerve and muscle damage, the Board is 
unclear as to the assignment of combined disability ratings 
for nerve and muscle damage for the period July 23, 1997 to 
November 3, 1997, and separate disability ratings for nerve 
and muscle damage for the period November 4, 1997 to the 
present.  

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this regard, according to the objective evidence of 
record, the veteran's treating physician, Dr. Maize, opined 
in July 1995 that VA surgical procedures had resulted in 
nerve damage, impaired sensation and impaired muscle function 
of both hands.  The veteran underwent a VA examination on 
November 4, 1997, which showed that his hands were completely 
insensate and he had limited motion and decreased sensation.  
Thus, it appears that based on the examination results, the 
RO then assigned separate disability ratings for nerve and 
muscle damage of the bilateral extremities based on the date 
of the objective findings in the November 4, 1997 VA 
examination.  The Board finds, however, that as the objective 
evidence reflected findings of nerve and muscle damage to the 
hands, the veteran is entitled to separate disability ratings 
for nerve and muscle damage of the extremities effective the 
date of his claim for compensation, July 23, 1997.  See id.  
Thus, entitlement to a separate disability rating of 40 
percent for nerve damage of the right hand and forearm from 
July 23, 1997 is warranted; entitlement to a separate 
disability rating of 30 percent for nerve damage of the left 
hand and forearm from July 23, 1997 is warranted; entitlement 
to a separate disability rating of 30 percent for muscle 
damage of the right hand and forearm, from July 23, 1997 is 
warranted; and, entitlement to a separate disability rating 
of 20 percent for muscle damage of the left hand and forearm, 
from July 23, 1997 is warranted.  Thus, the Board must now 
determine whether higher ratings are warranted for the period 
July 23, 1997, to the present.

Nerves

The provisions of 38 C.F.R. § 4.120 provide, in pertinent 
part, that neurological conditions are ordinarily to be rated 
in proportion to the impairment of motor or sensory function.  
Among other factors, complete or partial loss of use of one 
or more extremities is to be considered.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

Under Diagnostic Code 8512, a 20 percent rating may be 
assigned for mild incomplete paralysis of the minor or major 
lower radicular group.  A 30 percent rating requires moderate 
incomplete paralysis of the minor lower radicular group.  A 
40 percent rating requires moderate incomplete paralysis of 
the major lower radicular group or severe incomplete 
paralysis of the minor lower radicular group.  A 50 percent 
rating requires severe incomplete paralysis of the major 
lower radicular group.  A 60 percent rating requires complete 
paralysis of all intrinsic muscles of the minor hand, and 
some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).  A 70 percent rating 
requires complete paralysis of all intrinsic muscles of the 
major hand, and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  38 C.F.R. § 
4.124a, Diagnostic Code 8512.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

As the veteran is right-handed, he is currently in receipt of 
a 40 percent disability rating for moderate incomplete 
paralysis of the right hand and forearm.  He is in receipt of 
a 30 percent disability rating for moderate incomplete 
paralysis of the left hand and forearm.  

As noted, the November 1997 VA examiner opined that the 
veteran's hands were completely insensate to pinprick and 
light touch.  It extended to the palmar surface everywhere he 
had not had extensive surgical procedures performed.  The 
examiner opined that the veteran had disuse of the right 
greater than left hand.  The examiner also opined that the 
scars limited function of his hands to a severe amount of 
limited range of motion.  His forearm scars seemed to have 
less effect since he had good range of motion on his left 
elbow and flexion and extension of his wrist were intact on 
the left side.  On examination in September 2005, however, 
there was no apparent paralysis of any nerve or muscle group 
though generalized weakness was demonstrated throughout the 
upper extremities.  

In consideration of the objective medical evidence of record, 
the Board finds that increased disability ratings are not 
warranted for nerve damage to the left hand and forearm, and 
right hand and forearm.  The Board acknowledges the November 
1997 examiner's findings of complete insensate of the hands, 
and severe limited range of motion due to his scars, however, 
as noted, the veteran is currently in receipt of separate 
ratings for his scars to the extremities and muscle damage.  
Unfortunately, other than finding that his hands were 
insensate, the examiner did not distinguish the 
symptomatology related to his scars, nerve, and muscle damage 
to the extremities.  Furthermore, on VA examination in 
September 2005, although he had generalized weakness, there 
appeared to be no paralysis of any nerve or muscle group.  As 
such, in consideration of the rating criteria under 
Diagnostic Code 8512, the veteran's hands and forearms are 
moderately disabling, and appropriately rated under the 
diagnostic criteria.  While the veteran has demonstrated some 
weakness of the hands, there have been no objective findings 
of complete paralysis of all of the intrinsic muscles of the 
hands and forearms.

An extra-schedular evaluation has been considered under 
38 C.F.R. § 3.321(b)(1); however, there is no evidence that 
the veteran's neurological impairment of the bilateral hands 
and forearms have resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.

Muscles

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  Under the 
current version of the rating criteria, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damages shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56.

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 

Under 38 C.F.R. § 4.73, Diagnostic Code 5307, pertaining to 
muscle group VII, flexion of wrist and fingers, impairment of 
these muscles in the dominant and non-dominant hands are 
rated 10 percent disabling when moderate, 30 percent 
disabling in the dominant hand and 20 percent disabling in 
the non-dominant hand when moderately severe, and 40 percent 
disabling in the dominant hand and 30 percent disabling in 
the non-dominant hand when severe.  

The veteran's service-connected muscle injury to the right 
hand and forearm, and left hand and forearm are demonstrative 
of a level of impairment most consistent with the currently 
assigned respective 30 percent (dominant) and 20 percent 
(non-dominant) disability ratings.  The objective medical 
evidence of record is indicative of a moderately severe level 
of disability, which under Diagnostic Code 5307 correlates to 
a 30 percent disability rating where there is involvement of 
a dominant extremity, and 20 percent disability rating where 
there is involvement of a non-dominant extremity.

On review of the relevant evidence of record, the veteran has 
not been shown to have findings associated with severe muscle 
injury.  As discussed hereinabove, although the November 1997 
VA examination reflects findings that his hands were 
completely insensate and he also had limited motion and 
decreased weakness, the examiner did not distinguish the 
symptomatology related to muscle function and nerve 
impairment.  However, on examination in September 2005, the 
examiner observed a reddened area approximately 1 inch in 
diameter between the right thumb and forefinger which was 
very thin skin with little to no underlying musculature, but 
there was no tenderness with firm touch.  Otherwise, there 
were objective findings of normal underlying musculature, and 
no apparent atrophy.  The examiner specifically found general 
weakness on examination, but specifically found that there 
was no muscle damage observed except for the area under the 
scarring between the right thumb and forefinger.  

That said, the findings required for the next higher category 
of severe disability have not been shown, which includes such 
symptoms and effects as loss of deep fascia or muscle 
substance; abnormal muscle contraction; and tests of 
strength, endurance or coordination showing severe impairment 
in comparison to the uninjured side.  

Accordingly, given that the medical history and more recent 
symptoms do not tend to establish muscle injury of a severe 
nature, the appropriate rating for the veteran's 
disabilities, under Diagnostic Code 5307, continues to be 30 
percent for the right hand and forearm, and 20 percent for 
the left hand and forearm.  The Board further notes that 
there is no other diagnostic code under which a higher 
schedular evaluation is available.  This includes any of the 
remaining diagnostic codes for muscle disabilities of the 
shoulder girdle and arm, Diagnostic Codes 5301 to 5309, since 
the veteran's disability directly affects Muscle Group VII.  
Moreover, none of the remaining diagnostic codes provide for 
more than a 30 percent rating for dominant and 20 percent 
rating non-dominant for moderately severe disability 
involving the minor upper extremity.

An extra-schedular evaluation has been considered under 
38 C.F.R. § 3.321(b)(1); however, there is no evidence that 
the veteran's muscular impairment of the bilateral hands and 
forearms have resulted in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.

For these reasons, no higher rating than 30 percent is 
warranted for the veteran's muscle injury to the right hand 
and forearm, and no higher rating than 20 percent is 
warranted for the muscle injury to the left hand and forearm.  




ORDER

Entitlement to a separate 40 percent disability rating for 
nerve damage of the right hand and forearm, from July 23, 
1997 to November 3, 1997, is warranted.  Entitlement to a 
separate 30 percent disability rating for nerve damage of the 
left hand and forearm, from July 23, 1997 to November 3, 
1997, is warranted.  Entitlement to a separate 30 percent 
disability rating for muscle damage of the right hand and 
forearm, from July 23, 1997 to November 3, 1997, is 
warranted.  
Entitlement to a separate 20 percent disability rating for 
muscle damage of the left hand and forearm, from July 23, 
1997 to November 3, 1997, is warranted.  To this extent, the 
appeal is granted.

Entitlement to a rating in excess of 10 percent for right 
hand and forearm scarring is not warranted.  Entitlement to a 
rating in excess of 10 percent for left hand and forearm 
scarring is not warranted.  Entitlement to a disability 
rating in excess of 40 percent for nerve damage of the right 
hand and forearm is not warranted.  Entitlement to a 
disability rating in excess of 30 percent for nerve damage of 
the left hand and forearm is not warranted.  Entitlement to a 
disability rating in excess of 30 percent for muscle damage 
of the right hand and forearm is not warranted.  Entitlement 
to a disability rating in excess of 20 percent for muscle 
damage of the left hand and forearm is not warranted.  To 
this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


